DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-8, is directed to a process. Additionally, the server, as claimed in claims 9-16, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of processing redemptions based on risk level. Specifically, representative claim 1 recites the abstract idea of:
•	when a buyer initiates redemption of an exchange item:
receiving merchant use information, wherein the merchant use information includes sensor data 
interpreting the sensor data in accordance with one or more exchange item rules to produce sensor summary information
determining a risk level for the redemption based on the sensor summary information, and 
processing the redemption based on the determined risk level.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of processing redemptions based on risk level, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because initiating redemption, receiving merchant use information, interpreting data to determine reception risk level and processing the redemption are commercial or legal interactions because they are sales activities. Additionally, processing redemptions based on risk level, as claimed, occurs between at least two entities. Therefore, the claimed invention also recites managing interactions between people.
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, determining a risk level is a type of evaluation or judgment.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a buyer computing device, exchange item marketplace network, merchant server, marketplace server, and sensors. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of processing redemptions based on risk level occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of processing redemptions based on risk level and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-8 merely further define the abstract limitations of claim 1.
Furthermore, it is noted that certain dependent claims include additional elements supplemental to those recited in independent claim 1: an audio sensor, image sensor, position sensor, compass sensor, elevations sensor, or weather sensor (claim 3). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Dependent claims 2 and 4-8 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Thus, dependent claims 2-8 are also ineligible.
Independent claim 9 recites the same abstract idea recited in representative claim 1. Independent claim 9 recites the additional elements of an interface, memory, and processing module. The additional elements in independent claim 9 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent clams 10-16 do not recite additional elements supplemental those recited in claims 2-8. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-8, respectively.
Thus, dependent claims 10-16 are also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (US 2014/0304148) n view of Kaehler (US 2018/0034642).
Regarding Claims 1 and 9, Flanagan discloses a method comprises: (Flanagan: Abstract)
when a buyer computing device (See paragraph [0021]-[0022]) of an exchange item marketplace (See paragraph [0021] & [0023]) initiates redemption of an exchange item associated with a merchant server (See paragraph [0029]) of the exchange item marketplace network: (See paragraph [0006], [0032])
receiving, by a marketplace server of the exchange item marketplace network (See paragraph [0025]-[0026]), information that includes sensor data (See paragraph [0006], [0032], [0054], [0039], [0043], [0047], [0062] disclosing using different modules such as fingerprint information and ip geo location information of buyer/buyer device)
interpreting, by the marketplace server, the sensor data in accordance with one or more exchange item rules to produce sensor summary information (See paragraph [0006], [0032]-[0033], [0056]-[0057], [0064] & Fig. 7 disclosing using information such as fingerprints and/or geo IP address information along with various parameters/ranges)
determining, by the marketplace server, a risk level for the redemption based on the sensor summary information (See at least paragraph [0006]-[0007] & [0055] disclosing risk level determination/scores)
processing, by the marketplace server, the redemption based on the determined risk level (See at last paragraph [0006], [0032], [0055]-[0056] allowing or denying requests).

Flanagan does not expressly provide for receiving merchant use information from the merchant server, wherein the merchant use information includes sensor data generated by one or more sensors of the buyer computing device.
However, Kaehler discloses receiving merchant use information from the merchant server, wherein the merchant use information includes sensor data generated by one or more sensors of the buyer computing device (See at least Fig. 1Aparagraph [0099],[0102]-[0103] disclosing comparisons, [0231], [0299], [0311], [0313], [0315] disclosing “the buyer's mobile computer (MC) and the seller's mobile computer can come into physical contact, for example knocking. The mobile computers can comprise motion sensors. And the motion sensors of the buyer's mobile computer and the seller's mobile computer can measure the physical contact. The simultaneity of the physical contact measured by the buyer's mobile computer and the seller's mobile computer can be a proof of authenticity. The seller's mobile computer can send the payment authorization when the knock occurs. The buyer's mobile computer can accept the payment authorization based on the temporal concurrency of the physical contact that it itself measures and the receipt of the payment authorization.”, [0317], [0329] disclosing comparing, [0347] & [0398] disclosing merchant use information/rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Flanagan with the merchant use information including sensor data from sensors of buyer device, as taught by Kaehler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including enhanced security between merchant and buyer devices. See Kaehler: paragraph [0003]-[0010].

Regarding Claims 2 and 10, Flanagan and Kaehler teach or suggest all of the limitations of claims 1 and 9. Additionally, Kaehler discloses wherein the merchant use information further includes one or more of: the one or more exchange item rules; buyer use information; an identifier of an item for purchase; access to a blockchain ledger in accordance with a secure custody protocol; and payment information (Kaehler: see at least paragraph [0299], [0347] & [0398] disclosing various exchange item rules)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Flanagan with the merchant use information including sensor data from sensors of buyer device, as taught by Kaehler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including enhanced security between merchant and buyer devices. See Kaehler: paragraph [0003]-[0010].

Regarding Claims 3 and 11, Flanagan and Kaehler teach or suggest all of the limitations of claims 1 and 9. Additionally, Kaehler discloses wherein the one or more sensors include one or more of: an audio sensor; an image sensor; a position sensor; a compass sensor; an elevation sensor; and a weather sensor. (Kaehler: see at least paragraph [0099] motion sensors, [0102] imaging sensors, [0256]-[0260] disclosing imaging, motion, biometric sender, microphone, location, orientation sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Flanagan with the merchant use information including sensor data from sensors of buyer device, as taught by Kaehler, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including enhanced security between merchant and buyer devices. See Kaehler: paragraph [0003]-[0010].

Regarding Claims 4 and 12, Flanagan and Kaehler teach or suggest all of the limitations of claims 1 and 9. Additionally, Flanagan discloses wherein the interpreting the sensor data in accordance with the one or more exchange item rules comprises: identifying, by the marketplace server, one or more analysis approaches based on the one or more exchange item rules; and performing, by the marketplace server, one or more analyses in accordance with the one or more analysis approaches on at least a portion of the sensor data to produce the sensory summary information. (Flanagan: See at least Fig 3 disclosing various types of modules, paragraph [0006], [0032]-[0033], [0046] disclosing finger pit parameter type of evaluation/analysis parameters, [0047] disclosing proxy type module analysis/parameters, [0054] disclosing IP address analysis, [0055]-[0056], [0064], Fig. 7 disclosing falling within certain ranges on risk level determines whether approved or denied)

Regarding Claims 5 and 13, Flanagan and Kaehler teach or suggest all of the limitations of claims 1 and 9. Additionally, Flanagan discloses wherein the determining the risk level for the redemption comprises: comparing, by the marketplace server, the sensory summary information to estimated sensory summary information, wherein the estimated sensory summary information is based on one or more of: the one or more exchange item rules, the exchange item, and the sensor data to produce comparison data; and generating, by the marketplace server, the risk level for the redemption based on the comparison data. (Flanagan: See at least paragraph [0006], [0032]-[0033], [0055]-[0056], [0064], Fig. 7 disclosing falling within certain ranges on risk level determines whether approved or denied)

Regarding Claims 6 and 14, Flanagan and Kaehler teach or suggest all of the limitations of claims 5 and 13. Additionally, Flanagan discloses wherein when the comparison data is indicative of a high risk of unfavorable redemption: determining, by the marketplace server, that the risk level for the redemption is high. (Flanagan: See at least paragraph [0033], [0055]-[0056], [0064], Fig. 7 disclosing falling within certain range on risk level determines whether approved or denied)

Regarding Claims 7 and 15, Flanagan and Kaehler teach or suggest all of the limitations of claims 5 and 13. Additionally, Flanagan discloses wherein when the comparison data is indicative of a low risk of unfavorable redemption: determining, by the marketplace server, that the risk level for the redemption is low. (Flanagan: See at least paragraph [0033], [0055]-[0056], [0064], Fig. 7 disclosing falling within certain range on risk level determines whether approved or denied)

Regarding Claims 8 and 16, Flanagan and Kaehler teach or suggest all of the limitations of claims 1 and 9. Additionally, Flanagan discloses wherein the processing the redemption based on the determined risk level comprises one of: when the determined risk level is greater than a maximum risk threshold: denying, by the marketplace server, the redemption; and when the determined risk level is less than the maximum risk threshold: allowing, by the marketplace server, the redemption. (Flanagan: See at least paragraph [0033], [0055]-[0056], [0064], Fig. 7 disclosing falling within certain range on risk level determines whether approved or denied)

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Evans et al. (US 2019/0311390) disclosing scoring images for fraud analysis at POS device.
Kohli (US 2018/0060869) disclosing using geographic location associated with item redemption to indicate lower likelihood of fraud.
Kohli (US 2017/0345000) disclosing fraud score for cardholder determination.
Shearer (US 2017/0213206) disclosing redemption criteria using location of devices.
Smowton et al. (US 2013/0251216) disclosing various types of sensors.
Liebmann (US 2013/0204690) disclosing redeeming of coupons based on various sensor data and rules of merchant.
“Shake Well Before Use: Intuitive and Secure Pairing of Mobile Devices” (Rene Mayrhofer and Hans Gllersen, Shake Well Before Use: Intuitive and Secure Pairing of Mobile Devices, June 2009, IEEE Transactions on Mobile Computing, Vol. 8, NO. 6, pps. 792-806.) disclosing authentication by shaking (i.e., motion sensors/accelerometers).


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684            

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625